Walton, J.
The question is whether the act of 1885, c. 376, which declares that " no action shall be brought by any person whose cause of action has been barred by the laws of any state, territory or country, while all the parties have resided therein,” is applicable to a negotiable promissory note held by a citizen of this state at the time of its passage.
Clearly not. To so construe the act would render it unconstitutional. Statutes of limitation may be made applicable to existing contracts, provided a reasonable time is allowed for the commencement of actions before the right to do so is barred. But, it is well settled that the legislature can not enact a law declaring that all remedies, for the breach of existing contracts, shall become instantly barred. Such a law, say the court, in Call v. Hagger, 8 Mass. 423, would necessarily impair the obligation of such contracts, and the courts would bo bound to consider it a void act. And in Brigham v. Bigelow, 12 Met. 268, the court say that such a law would destroy the contract within the jurisdiction of the state, and be a mere abuse of power. And in this state, in a case in which the validity and eifect of statutes of limitation were very exhaustively examined, the court held that an act which should at once deprive creditors of all legal remedy for the recovery of existing demands would unquestionably violate the constitution by impairing the obligation of contracts; -and that the courts would be bound to consider it as void. Pro. Ken. Pur. v. Laboree, 2 Maine, 275.
The act, therefore, must be construed as prospective only. It *91must not be construed as applicable to causes of action accruing from contracts already made and held by citizens of this state at the time 'of its passage. So limited, very clearly, it is no bar to the plaintiff’s action. Thompson v. Reed, 75 Maine, 404, and cases there cited.

Judgment for plain tiff.

Peters, C. J., Virgin, Libbey, Haskell and Wiiitehouse, JJ., concurred.